Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
	Claims 1 and 10
		On lines 3, the word “processing” was replaced by the word –processor--.

	Claim 10
		On line 23, the word –device—was inserted after the word “peripheral.”

	Claim 20
		On line 3, the word –device—was inserted after the word “peripheral.”

*****************************************************************************************
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a method of operating a medical device including the steps of applying, with the processor, at least one discharge pulse to the battery in response to the first voltage level of the battery being greater than a predetermined passivation minimum voltage threshold and less than a predetermined passivation maximum voltage threshold; measuring, with the processor, a second voltage level of the battery after the at least one discharge pulse; and operating the processor in the medical device in an increased-power operating mode to continue operation of the medical device only in response to the second voltage level being greater than or equal to a predetermined operating voltage threshold.  The prior art of record typically de-passivates the power source through a scheduled routine based on a number of times the device has been activated or the age of the battery (see for example Vaisnys et al. pars. 0024 and 0025).  Allagier discloses a de-passivation technique wherein the presence of passivation is tested by drawing current from the battery, measuring a minimum voltage and comparing the voltage to a reference voltage.  If the minimum voltage is less than the reference voltage, de-passivation is implemented (see pars. 0069 and 0070).  Sorin discloses a system for monitoring mains electrical power supply lines and switching in a secondary power source such as a battery in the event of a power outage.   The battery voltage is periodically measured by a monitoring device connected to and powered by the main power supply line.  The measured voltage is compared to first and second threshold voltage values Voff and Vmin where batteries with voltages below Voff are considered defective; batteries with voltages above Vmin are considered functional; and batteries with voltages in between are considered suitable for de-passivation including partial discharge of the battery.  There is no suggestion to employ the method on a battery-powered medical device where the battery is the sole source of power.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
July 30, 2022